DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1, 3-18 and 20-22) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claim language and the Applicant’s remarks (29 January 2021) in response to the Office Action (30 November 2020) distinguish the Applicant’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A display panel having a plurality of pixel regions and comprising a base substrate, a respective one of the plurality of pixel regions having a plurality of pixel structures provided on the base substrate, and a respective one of the plurality of pixel 
the display panel further comprises a controller, and a plurality of power signal lines in a one-to-one correspondence with the plurality of pixel regions, 
anodes or cathodes of the plurality of pixel structures in the respective one of the plurality of pixel regions are each coupled to a respective one of the plurality of power signal lines, and
the controller is coupled with the plurality of power signal lines and configured to change a duty cycle of a control signal input to the respective one of the plurality of power signal lines in response to a motion picture being displayed in the respective one of the plurality of pixel regions, and keep the duty cycle of the control signal input to the respective one of the plurality of power signal lines unchanged in response to a still picture being displayed in the respective one of the plurality of pixel regions, and
wherein the display panel further comprises a first signal line layer, an insulation layer and a second signal line layer sequentially provided in a direction perpendicular to the base substrate, the anode being on a side of the first signal line layer away from the second signal line layer,
wherein in the respective one of the plurality of pixel regions, a plurality of first voltage signal lines arranged in columns are provided in the first signal line layer, the plurality of first voltage signal lines in the respective one of the plurality of pixel regions are insulated and spaced apart from a plurality of first voltage signal lines in any other on of the plurality of pixel regions, and a respective one of the plurality of first voltage signal lines in the respective one of the plurality of pixel regions is coupled to the anode;
in the respective one of the plurality of pixel regions, a plurality of second voltage signal lines arranged in rows are provided in the second signal line layer, the plurality of second voltage signal lines in the respective one of the plurality of pixel regions are insulated and spaced apart from a plurality of second voltage signal lines in any other one of the plurality of pixel regions, and in the respective one of the plurality of pixel regions, the plurality of first voltage signal lines are directly coupled with the plurality of second voltage signal lines through a plurality of vias extending through the insulation layer, and 
the plurality of power signal lines are a plurality of first power signal lines, the plurality of first power signal lines are provided in the first signal line layer or the second signal line layer, and the plurality of second voltage signal lines in the respective one of the plurality of pixel regions are directly coupled to a respective one of the plurality of first power signal lines.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625